Citation Nr: 9903411	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
based upon VA treatment in August 1994.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  The appellant is the widow of the veteran.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1987 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which denied DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 based upon VA hospitalization in August 1994.  

The Board also notes that in the July 1997 notice of 
disagreement, the representative incorrectly stated that the 
May 1997 rating decision denied entitlement to service 
connection for the cause of the veteran's death.  Moreover, 
although the issue of entitlement to service connection for 
the cause of the veteran's death was not addressed in the 
statement of the case, this issue was identified as an issue 
on appeal in the Form 9 submitted in December 1997.  The 
record reflects that entitlement to service connection for 
the cause of the veteran's death was denied by the Board in 
February 1997.  Thereafter, neither the appellant nor her 
representative has filed an application to reopen the claim 
for service connection for the cause of the veteran's death.  
If the appellant or her representative desires to reopen this 
claim, she or her representative should so inform the RO, 
which should respond appropriately to any such communication 
received from the appellant or her representative.  


FINDINGS OF FACT

1.  The claim for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based upon VA treatment in August 1994 is 
not plausible.

2.  The claim does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The claim for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based upon VA treatment in August 1994 is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991);  38 C.F.R. § 20.901(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks DIC benefits.  She contends that the 
veteran's death was caused by hernia surgery performed on the 
veteran by VA in August 1994.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
§ 422(a) of Pub. L. No. 104-204.  The amended version of the 
law is less favorable to the appellant's claim.  Since the 
appellant's claim was received before October 1, 1997, it 
will be adjudicated under the provisions of 38 U.S.C.A. 
§ 1151 as they existed prior to the amendments.  See 
VAOPGCPREC 40-97.

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by VA, DIC benefits are payable in the 
same manner as if such disability, aggravation or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1998).

However, the United States Court of Veterans Appeals (Court) 
has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

The veteran's death certificate reveals that the veteran died 
in April 1995 of an acute myocardial infarction, due to, or 
as a consequence of, organic heart disease and electro-
mechanical disassociation.  No autopsy was performed.  The 
appellant has stated that the August 1994 hernia operation 
was either a primary or secondary cause of the veteran's 
death.

Records pertaining to treatment of the veteran in August 1994 
and thereafter are of record.  There is no indication in 
these records that the VA treatment in August 1994 caused or 
worsened any of the certified causes of the veteran's death 
or that the VA treatment in August 1994 otherwise played a 
material role in the veteran's death.  Moreover, there is no 
other medical evidence of record supportive of the 
appellant's claim.  The only evidence supportive of the 
appellant's claim are the assertions advanced by the 
appellant herself.  However, the appellant, as a lay person, 
is not competent to provide evidence requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, the Board must conclude that the 
appellant's claim is not well grounded.

Since evidence of a well-grounded claim has not been 
submitted, VA has no duty to assist the appellant in the 
development of facts pertinent to the claim and there clearly 
is no need for an opinion from an independent medical expert.  
See 38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. § 20.901(d); Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  Moreover, whether 
the opinion from a medical consultant employed by the RO, 
which the RO obtained in response to the appellant's claim, 
is independent medical evidence need not be addressed by the 
Board since the Board has not relied upon this opinion and 
there is no duty to assist the appellant in the development 
of this claim.  

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, that is, 
whether the appellant's claim is well grounded rather than 
whether she is entitled to prevail on the merits, the 
appellant has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 based upon VA treatment in August 1994 is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


